DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 11,036,049 (cited in IDS dated 10/07/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader than the patented claims.  The following is an example for comparing claim 1 of present application and claim 1 of US 11,036,049.

Present application 
US 11,036,049
1. A user-wearable display device comprising: 
a frame configured to mount on the user; an augmented reality display attached to the frame and configured to direct images to an eye of the user;


a sensor configured to obtain information about ambient light condition in an environment surrounding the user;





a variable optical material that undergoes a physical and/or a chemical change in response to a stimulus; a source configured to provide the stimulus; and processing electronics configured to: trigger the source to provide the stimulus to the variable optical material to effect a physical and/or a chemical change in the material based on the information obtained by the sensor such that at least one of intensity of ambient light, spectral content of ambient light or direction of ambient light is changed.

a frame configured to mount on the user; an augmented reality display attached to the frame and configured to direct images to an eye of the user and to provide a first field of view of an environment surrounding the user;
one or more sensors configured to obtain information about an ambient light condition in the environment surrounding the user, at least one of the one or more sensors being an image capture device with a second field of view of the environment surrounding the user, wherein the second field of view is offset from the first field of view; 
a variable optical material that undergoes a physical and/or a chemical change in response to a stimulus; a source configured to provide the stimulus; and processing electronics configured to: trigger the source to provide the stimulus to the variable optical material to effect a physical and/or a chemical change in the material at a location selected based on the information obtained by the one or more sensors and on a relationship between the first field of view of the augmented reality display and the second field of view of the image capture device such that at least one 


As shown above, the main differences between the claims is that the patented claim 1 recites “provide a first field of view of an environment surrounding the user; at least one of the one or more sensors being an image capture device with a second field of view of the environment surrounding the user, wherein the second field of view is offset from the first field of view” and “based on a relationship between the first field of view of the augmented reality display and the second field of view of the image capture device” whereas present claim 1 fails to recite these features.  Therefore, present claim 1 is merely a broader version of patented claim 1, and thus anticipated by patented claim 1.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-2, 4, 6, 8, 12-13, 16, 20, 25 and 42 are rejected under 35 U.S.C. 102 (1) as being anticipated by Machida et al. (US 2014/0340286, cited in IDS dated 06/22/2021).
Regarding claim 1, Machida discloses a user-wearable display device (Fig. 16; [0195], a head mounted display device (HMD)) comprising:

an augmented reality display attached to the frame and configured to direct images to an eye of the user ([0002], [0198], e.g., augmented reality display 100, 200, 300, 400 attached to the frame 10); 
a sensor configured to obtain information about ambient light condition in an environment surrounding the user (Fig. 16; [0243]-[0244], e.g., environment illuminance measuring sensor 801 measures illuminance of ambient light in an environment in which the display device is placed); 
a variable optical material that undergoes a physical and/or a chemical change in response to a stimulus (Fig. 4; [0111], [0121], [0124], [0202], [0213], [0243], e.g., the dimmer 700 comprises a light transmission control material layer (e.g., a liquid crystal material layer, an electrochromic material, etc.) that produces a physical change or a chemical change of the material to change a light transmittance by using a driving voltage);  
a source configured to provide the stimulus (Fig. 4; [0124], [0203], [0216], e.g., a voltage source configured to provide the drive voltage); and 
processing electronics (Fig. 16; e.g., control device 18) configured to:
trigger the source to provide the stimulus to the variable optical material to effect a physical and/or a chemical change in the material based on the information obtained by the sensor such that at least one of intensity of ambient light, spectral content of ambient light or direction of ambient light is changed (Fig. 16; [0111], [0213], [0220], [0244]-[0246], e.g., based on the measurement result of the illuminance sensor 801, provide the driving voltage to the light 

Regarding claim 2, Machida further discloses the user-wearable device of claim 1, wherein the augmented reality display comprises a waveguide (Fig. 1; [0204], e.g., waveguide 121) configured to: allow a view of the environment surrounding the user through the waveguide ([0206], e.g., the optical device 120 is a see-through type); and form images by directing light out of the waveguide and into an eye of the user (see [0200]-[0201]). 

Regarding claim 4, Machida further discloses the user-wearable device of claim 1, wherein the sensor comprises at least one of a light sensor, an image capture device, a global positioning sub-system, or an environmental sensor ([0242]-[0243], [0245], e.g., illuminance sensor or an imaging device).  

Regarding claim 6, Machida further discloses the user-wearable device of claim 1, further comprising a light source (Fig. 1; [0139], e.g., light source 153) configured to generate a projection beam based on data associated with the images directed to the eye of the user (e.g., the image is directed into the eye of the user 21). 

Regarding claim 8, Machida further discloses the user-wearable device of claim 1, wherein the source comprises an electrical source configured to provide an electrical signal to one or more portions of the display (see Fig. 4; e.g., a voltage source). 



Regarding claim 13, Machida further discloses the user-wearable device of claim 1, wherein the variable optical material includes organic or inorganic compounds (see [0112], e.g., the light transmission control material layer is formed of an inorganic electro-luminescence material layer, a material forming the light transmission control material layer is not limited, but tungsten oxide (WO.sub.3)). 

Regarding claim 16, Machida further discloses the user-wearable device of claim 1, wherein the variable optical material comprises molecules that move, rotate, twist or shift in response to the stimulus (Fig. 4; [0111]-[0112], e.g., the liquid crystal material layer comprises liquid crystal modules that move, rotate, twist or shift in response to the driving voltage).  

Regarding claim 20, Machida further discloses the user-wearable device of claim 1, wherein the display comprises a first ocular region corresponding to a first eye of the user and a second ocular region corresponding to a second eye of the user (Fig. 16, e.g., the display comprises first optical device 120 corresponding to the left eye and a second optical device 120 corresponding to the right eye), and wherein the processing electronics (e.g., control device 18) is configured to trigger the source to provide the stimulus to a portion of the display to effect a physical and/or a chemical change in the variable optical material based on the information obtained by the sensor such that at least one of intensity of ambient light, spectral content of 
Regarding claim 25, Machida further discloses the user-wearable device of claim 1,
wherein the display comprises a first ocular region corresponding to a first eye of the user and a second ocular region corresponding to a second eye of the user (Fig. 16, e.g., the display comprises a first optical device 120 corresponding to the left eye and a second optical device 120 corresponding to the right eye), and
wherein the processing electronics (e.g., control device 18) is configured to trigger the source to provide the stimulus to the display to effect a physical and/or a chemical change in the material based on the information obtained by the sensor such that intensity of ambient light transmitted through a portion of the first ocular region is reduced (Fig. 4; [0111], [0244], e.g., intensity of ambient light transmitted from the first dimmer 700 associated with the first optical device 120 for the left eye is reduced when the measurement result of the illuminance sensor 801 is increased). 

Regarding claim 42, Machida discloses a method of manipulating light transmitted through a user-wearable display device (Fig. 16; [0242], e.g., HMD) comprising a display surface (e.g., optical device 120, 320) including a variable optical material that varies at least one of intensity of ambient light, spectral content of ambient light or direction of ambient light 
obtaining measurement about ambient light condition in an environment surrounding the user using a sensor ([0243], e.g., the illuminance sensor 801 measures illuminance of ambient light in an environment in which the display device is placed);
determining intensity of light incident on a first location associated with a first portion of the display surface and a second location associated with a second portion of the display surface (e.g., the illuminance sensor 801 comprises a first illuminance sensor 801 measures intensity of light on a first location associated with associated with a first optical device 120 and a second illuminance sensor 801 measures intensity of light on a second location associated with a second optical device 120), said first location closer to said first portion of the display surface than said second portion, said second location closer to said second portion of the display surface than said first portion (e.g., the first illuminance sensor 801 is disposed closer to the first optical device 120 than the second optical device and the second illuminance sensor 801 is disposed closer to the second optical device 120 than the first optical device 120);
controlling a source to provide a first stimulus to the first portion of the display surface to effect a physical and/or chemical change in the material such that at least one of intensity of ambient light, spectral content of ambient light or direction of ambient light incident on the first portion is changed by a first amount (Figs 4 and 16; [0111], [0216], e.g., based on a first amount of ambient light detected by the first illuminance sensor 801, the control device 18 is configured to control a voltage source to apply a first driving voltage to the first dimmer 700 associated with the first optical device to change light transmittance of the first dimmer by producing a physical 
controlling the source to provide a second stimulus to the second portion of the display surface to effect a physical and/or chemical change in the material such that at least one of intensity of ambient light, spectral content of ambient light or direction of ambient light incident on the second portion is changed by a second amount (Figs 4 and 16; [0111], [0216], e.g., based on a second amount of ambient light detected by the second illuminance sensor 801, the control device 18 is configured to control the voltage source to apply a second driving voltage to the second dimmer 700 associated with the second optical device 120 to change light transmittance of the second dimmer 700 by producing a physical change or a chemical change in the liquid crystal material layer or in the electrochromic material). 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (US 2014/0340286) in view of Bradski et al. (US 2015/0178939).    
	Regarding claim 3, Machida does not disclose the user-wearable device of claim 1, wherein the waveguide is part of a stack of waveguides, wherein each waveguide of the stack is configured to output light with different amounts of divergence in comparison to one or more other waveguides of the stack of waveguides. 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a stacked waveguide assembly as taught by Bradski in the invention of Machida to produce a number of effective focal planes in order to provide three-dimensional perception to the user’s eye/brain by sending image information to the eye with various levels of wavefront curvature.
	
8.	Claims 5, 7, 9-11, 26-27, 32-34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (US 2014/0340286) in view of Kilcher et al. (US 2018/0003966, cited in IDS dated 06/22/2021).  
Regarding claim 5, Machida further discloses the user-wearable device of claim 1, further comprising an image capture device ([0164], e.g., a camera or an imaging device with an autofocus function).
Machida does not specifically disclose wherein the imaging device is configured to track movement of eyes of the user. 
However, Kilcher discloses a user-wearable device (Fig. 2; [0052], e.g., optical system 200 in the form of HWD) comprising: an image capture device configured to track movement of eyes of the user ([0068], [0083] e.g., eye tracking component 535a includes a camera configured 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kilcher in the invention of Machida for providing an image capture device for tracking movement of eyes of a user because the brightness of ambient light can be derived from eye gaze information. 

Regarding claim 7, Machida does not disclose the user-wearable device of claim 1, wherein the source comprises an optical source configured to direct visible or invisible light to one or more portions of the display.
However, Kilcher discloses a user-wearable device (Fig. 2; [0052], e.g., HWD 200) comprising: a variable optical material (Fig. 1; [0016], e.g., the projection surface includes a  variable-transmissivity material) that undergoes a physical and/or a chemical change in response to a stimulus ([0025]-[0028], e.g., a variable-transmissivity material may include a chemical species that changes from a first form to a second form in response to the stimulus); a source configured to provide the stimulus Fig. 1; [0026], e.g., a stimulus source 160); and processing electronic (Fig. 1; [0020], e.g., processor circuit 110) configured to: trigger the source to provide the stimulus to the variable optical material to effect a physical and/or chemical change in the material ([0016], e.g.,  the variable-transmissivity material may include a material configured to change transmissivity in response to a stimulus 165 applied to the variable-transmissivity material by a stimulus source 160), wherein the source comprises an optical source configured to direct visible or invisible light to one or more portions of a display (Fig. 1; [0026], [0027], [0041], [0097], [0099], e.g., a light stimulus source 165 may provide a light stimulus 165 having 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kilcher in the invention of Machida to provide a photochromic material that changes color in response to ultraviolet (UV) light source because the photochromic material is capable of change light transmittance of ambient light by changing colors.  

Regarding claim 9, Machida does not disclose the user-wearable device of claim 1, wherein the source comprises a thermal source configured to provide a thermal radiation to one or more portions of the display.
However, Kilcher discloses a user-wearable device (Fig. 2; [0052], e.g., HWD 200) comprising: a variable optical material (Fig. 1; [0016], e.g., the projection surface includes a  variable-transmissivity material) that undergoes a physical and/or a chemical change in response to a stimulus ([0025]-[0028], e.g., a variable-transmissivity material may include a chemical species that changes from a first form to a second form in response to the stimulus); a source configured to provide the stimulus Fig. 1; [0026], e.g., a stimulus source 160); and processing electronic (Fig. 1; [0020], e.g., processor circuit 110) configured to: trigger the source to provide the stimulus to the variable optical material to effect a physical and/or chemical change in the material ([0016], e.g.,  the variable-transmissivity material may include a material configured to change transmissivity in response to a stimulus 165 applied to the variable-transmissivity material by a stimulus source 160), wherein the source comprises a thermal source configured to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kilcher in the invention of Machida to provide a thermochromic material that changes color in response to a thermal stimulus because the thermochromic material is capable of change the transmissivity of ambient light by changing colors.  

Regarding claim 10, Machida does not disclose the user-wearable device of claim 1, wherein the source comprises a sonic/ultrasonic system configured to provide sonic/ultrasonic energy to one or more portions of the display. 
However, Kilcher discloses a user-wearable device (Fig. 2; [0052], e.g., HWD 200) comprising: a variable optical material (Fig. 1; [0016], e.g., the projection surface includes a  variable-transmissivity material) that undergoes a physical and/or a chemical change in response to a stimulus ([0025]-[0028], e.g., a variable-transmissivity material may include a chemical species that changes from a first form to a second form in response to the stimulus); a source configured to provide the stimulus (Fig. 1; [0026], e.g., a stimulus source 160); and processing electronic (Fig. 1; [0020], e.g., processor circuit 110) configured to: trigger the source to provide the stimulus to the variable optical material to effect a physical and/or chemical change in the material ([0016], e.g.,  the variable-transmissivity material may include a material configured to change transmissivity in response to a stimulus 165 applied to the variable-transmissivity material by a stimulus source 160), wherein the source comprises a sonic/ultrasonic system 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kilcher in the invention of Machida to provide a variable-transmissivity material that changes color in response to ultrasound waves because the variable-transmissivity material is capable of change the transmissivity of ambient light by changing colors.  

Regarding claim 11, Machida does not disclose the user-wearable device of claim 1, wherein the variable optical material is embedded in a surface of the display.
  However, Kilcher discloses a user-wearable device (Fig. 2; [0052], e.g., HWD 200) comprising: a variable optical material is embedded in a surface of a display (Fig. 4A; [0025], [0060], the variable-transmissivity layer 404 is embedded in an optical layer of a projection surface 105).    
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kilcher in the invention of the invention of Machida to embed a variable optical material in an optical layer of a projection surface of a display because it would reduce the thickness of a display apparatus so that this does not give discomfort to a user of the display apparatus. 

Regarding claim 26, Machida does not disclose the user-wearable device of claim 1, wherein the processing electronics is configured to trigger the source to provide the stimulus to the display to effect a physical and/or a chemical change in the material based on the information 
	However, Kilcher discloses a user-wearable device (Fig. 2; [0052], e.g., HWD 200) configured to trigger a source to provide a stimulus to a display to effect a physical and/or a chemical change in a variable optical material based on information obtained by a light sensor (Fig. 1; [0025]-[0026], [0036], e.g., trigger a stimulus source 160 to provide a stimulus 165 to a variable-transmissivity material to produce a physical change or a chemical change in a liquid crystal material or a electrochromic material in response to the brightness of the ambient light) such that the spectrum of ambient light transmitted through a first portion of the display is different than the spectrum of ambient light transmitted through a second portion of the display (Fig. 1; [0030], [0040], [0046], [0050], [0072], e.g., the spectrum of ambient light 120 transmitted through a non-modified zone 172 is different from the spectrum of ambient light transmitted from the modified-transmissivity zone 170 of the projection surface 105.  A control application may change the transmissivity reduction amount and the color of the modified-transmissivity zone 170 based on various information such as received ambient light brightness and virtual image information).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kilcher in the invention of Machida to include a non-modified zone and a modified-transmissivity zone in a display surface and to modify the transmissivity reduction amount and the color of the modified-transmissivity zone in order to highlight and/or provide contrast with colors of a virtual image and a real-world view (see [0046]).   

	Regarding claim 27, Machida further discloses the user-wearable device of claim 1, wherein the display comprises a first lens corresponding to a first eye of the user and a second lens corresponding to a second eye of the user (Fig. 16, e.g., the display comprises a first lens 120 corresponding to the left eye of the user and a second lens 120 corresponding to the right eye of the user), and wherein the processing electronics (e.g., the control device 180) is configured to trigger the source to provide the stimulus to the display to effect a physical and/or a chemical change in the variable optical material associated with the first lens based on the information obtained by the sensor such that intensity of ambient light transmitted through the first lens is reduced as a result of stimulus from a source triggered by the processing electronics (see Fig. 16; [0111], [0243]-[0244], e.g., provide the driving voltage to the dimmer 700 to change the light transmittance or color of the light transmission control material layer based on the information obtained by the environment illuminance measuring sensor 801).
Machida does not disclose wherein the intensity of ambient light transmitted through only the first lens is reduced.
However, Kilcher discloses a user-wearable device (Fig. 2) configured to provide a stimulus to a display to effect a physical and/or a chemical change in a variable optical material associated with a first lens based on information obtained by a sensor such that intensity of ambient light transmitted through only the first lens is reduced as a result of stimulus from a source triggered by a processing electronics (Fig. 2, [0036], [0041], [0045], [0054]-[0056], e.g., the reduced-transmissivity zone 170 is generated on the projection surface 105 corresponding to the right eye based on ambient light information from a light sensor and to corresponding  with a location of a virtual image 150 as viewed by the eye).  


Regarding claim 32, Machida further discloses the user-wearable device of claim 1, wherein the display comprises a first lens corresponding to a first eye of the user and a second lens corresponding to a second eye of the user (Fig. 16, e.g., the display comprises a first lens 120 corresponding to the left eye of the user and a second lens 120 corresponding to the right eye of the user), and wherein the processing electronics (e.g., the control device 180) is configured to trigger the source to provide the stimulus to the display to effect a physical and/or a chemical change in the variable optical material associated with the first lens based on the information obtained by the sensor such that intensity of ambient light transmitted through the first lens is reduced as a result of stimulus from a source triggered by the processing electronics (see Fig. 16; [0111], [0243]-[0244], e.g., provide the driving voltage to the dimmer 700 to change the light transmittance or color of the light transmission control material layer based on the information obtained by the environment illuminance measuring sensor 801).
Machida does not disclose wherein spectrum of ambient light transmitted through the first and second lenses is different. 
	However, Kilcher discloses a user-wearable device (Fig. 2; [0052], e.g., HWD 200) configured to trigger a source to provide a stimulus to a display to effect a physical and/or a chemical change in a variable optical material based on information obtained by a light sensor 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kilcher in the invention of Machida to include a non-modified zone in a first lens and a modified-transmissivity zone in a second lens and to modify the transmissivity reduction amount and the color of the modified-transmissivity zone in order to highlight and/or provide contrast with colors of a virtual image and a real-world view (see [0046]).   

Regarding claim 33, Machida further discloses the user-wearable device of claim 1, wherein the display comprises a first lens corresponding to a first eye of the user and a second lens corresponding to a second eye of the user (Fig. 16, e.g., the display comprises a first lens 120 corresponding to the left eye of the user and a second lens 120 corresponding to the right eye of the user), and wherein the processing electronics (e.g., the control device 180) is configured to 
Machida does not disclose wherein the spectrum of ambient light transmitted through a portion of the first lenses is different than another portion of the first lens. 
	However, Kilcher discloses a user-wearable device (Fig. 2; [0052], e.g., HWD 200) configured to trigger a source to provide a stimulus to a display to effect a physical and/or a chemical change in a variable optical material based on information obtained by a light sensor (Fig. 1; [0025]-[0026], [0036], e.g., trigger a stimulus source 160 to provide a stimulus 165 to a variable-transmissivity material to produce a physical change or a chemical change in a liquid crystal material or a electrochromic material in response to the brightness of the ambient light) such that the spectrum of ambient light transmitted through a first portion of the display is different than the spectrum of ambient light transmitted through a second portion of the display (Fig. 2; [0030], [0040], [0046], [0050], [0072], e.g., the spectrum of ambient light 120 transmitted through a non-modified zone 172 is different from the spectrum of ambient light transmitted from the modified-transmissivity zone 170 of the projection surface 105.  A control application may change the transmissivity reduction amount and the color of the modified-transmissivity zone 170 based on various information such as received ambient light brightness and virtual image information).  


Regarding claim 34, Machida in view of Kilcher further discloses the user-wearable device of claim 33, wherein the display comprises a first lens corresponding to a first eye of the user and a second lens corresponding to a second eye of the user, and wherein the processing electronics is configured to trigger the source to provide the stimulus to the display to effect a physical and/or a chemical change in the variable optical material associated with the first or second lens based on the information obtained by the sensor such that the spectrum of ambient light transmitted through a portion of the first lenses is different than another portion of the second lens (Fig. 2; [0030], [0040], [0046], [0050], [0072] of Kilcher, e.g., the spectrum transmitted from a first lens corresponding to the left eye is different from the spectrum transmitted from a modified-transmissivity zone 170 of a second lens corresponding to the right eye). 

Regarding claim 38, Machida does not disclose the user-wearable device of claim 1, further comprising a head pose sensor.
However, Kilcher discloses a user-wearable device (Fig. 2; [0052], e.g., optical system 200 in the form of HWD) comprising:  a head pose sensor configured to track movement of eyes 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kilcher in the invention of Machida for providing a head position tracker for generating head position information that can be used to determine an eye gaze location because the brightness of ambient light at the eye gaze location can be derived from eye gaze information.

9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (US 2014/0340286) in view of Kolodner et al. (US 5,781,330, cited in IDS dated 06/22/2021).
	Regarding claim 14, Machida further discloses the user-wearable device of claim 1, wherein the variable optical material comprises electroactive material ([0111], e.g., liquid crystal material layer or an electrochromic material).
	Machida does not disclose wherein the electroactive material comprises electroactive proteins.
	However, Kolodner discloses an optical switching using an active layer comprising: electrochromic protein (Fig. 1-2; col. 1, lines 34-45, col. 3, lines 30-40, e.g., a film comprising electrochromic protein is disposed between the two electrodes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kolodner in the invention of the invention of Machida for providing an electrochromic protein as the variable optical material because as taught Kolodner the electrochromic protein can produce a large electrochromic color change.  

15 is rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (US 2014/0340286) in view of Pagba et al. (US 2013/0240804, cited in IDS dated 06/22/2021).
Regarding claim 15, Machida does not disclose the user-wearable device of claim 1, wherein the variable optical material comprises molecules that exhibit a change is size or shape in response to the stimulus. 
However, Pagba discloses a variable optical material comprises a photochromic molecule that changes shape under the influence of UV light ([0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a photochromic material as taught by Pagba in the invention of Machida for adjusting light transmittance of ambient light because a photochromic molecule in both open and planar forms are a very effective absorber of visible light.  

11.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (US 2014/0340286) in view of Mori et al. (US 2013/0201549, cited in IDS dated 06/22/2021).  
Regarding claim 17, Machida does not specifically disclose the user-wearable device of claim 1, wherein the variable optical material comprises molecules that move together and/or adhere together in response to the stimulus.
Mori discloses a light control device (Fig. 1; [0092], e.g., a suspended particle display device (SPD) 1) comprising a variable optical material (Figs 1-2; [0091]-[0092], a liquid suspension 9 containing light control particles 10) comprising molecules that move together and/or adhere together in response to a stimulus (Fig. 4A; [0122]-[0126], [0137], e.g., in the transmissive hold state, the light control particles 10 are moved together in response to a voltage applied to electrode 6 and electrode 7).  


Regarding claim 18, Machida does not specifically disclose the user-wearable device of claim 1, wherein the variable light optical material comprises molecules that move away from each other in response to the stimulus.
Mori discloses a light control device (Fig. 1; [0092], e.g., a suspended particle display device (SPD) 1) comprising a variable optical material (Figs 1-2; [0091]-[0092], a liquid suspension 9 containing light control particles 10) comprising molecules that move together and/or adhere together in response to a stimulus (Fig. 4B; [0122]-[0126], [0137], e.g., in the light blocking state, the light control particles 10 are moved away from each other in response to a voltage applied to electrode 6 and electrode 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Mori in the invention of Machida for providing a variable optical material including a suspended particle device because the suspended particle device can achieve compatibility between holding of the light transmittance state in a state where the power supply is stopped and ensuring of the uniformity of transmission light (see [0010]-[0011] of Mori). 

19 is rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (US 2014/0340286) in view of Trajkovska et al. (US 2012/0212696, cited in IDS dated 06/22/2021). 
	Regarding claim 19, Machida does not disclose the user-wearable device of claim 1, wherein the variable optical material comprises molecules that form nanostructures in response to the stimulus.
	Trajkovska discloses a variable optical material comprising molecules that form nanostructure in response to a driving voltage (see Figs 1 and 3; [0089], [0091], e.g., liquid crystal molecules 303 forms nanostructure in response to a driving voltage 205).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Trajkovska in the invention of Machida for forming nanostructures with LC molecules because an alignment layer having a nanostructure can orient 
LC molecules of a LC layer to have any desired pre-tilt angle to create a desired optical effect for an optical device.

13.	Claims 21-24, 28-31, 35-37, 39-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (US 2014/0340286) in view of Hendrickson (US 7,970,172, cited in IDS dated 06/22/2021). 
Regarding claim 21, Machida further discloses the user-wearable device of claim 1, wherein the display comprises a first ocular region corresponding to a first eye of the user and a second ocular region corresponding to a second eye of the user (Fig. 16; [0243], e.g., the display comprises a first lens 120 corresponding to the left eye of the user and a second lens 120 corresponding to the right eye of the user), and wherein the processing electronics (e.g., control device 18) is configured to trigger the source to provide the stimulus to a portion of the display to 
Machida does not disclose wherein at least one of intensity of ambient light, spectral content of ambient light or direction of ambient light through the first ocular region is changed differently as compared to intensity of ambient light, spectral content of ambient light or direction of ambient light through the second ocular region. 
However, Hendrickson discloses a user-wearable device (Fig. 2) configured to provide a stimulus to a display to effect a physical and/or a chemical change in a variable optical material associated with a lens based on information obtained by a sensor such that intensity of ambient light transmitted through a first portion of the lens is attenuated more than through a second portion of the lens (Fig. 2, col. 6, lines 32-67, col. 7, lines 1-20, col. 10, lines 55-57, e.g., intensity of ambient light transmitted through electrochromic (EC) element 206 at the upper region of the lens 204 is attenuated more than through the EC element 206 at the lower region of the lens 204 if a bright light is present directly over and to the left of the user of the eyewear 110).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hendrickson in the invention of Machida for providing a plurality of EC regions in each lens and determining a position of a bright light 

Regarding claim 22, Machida does not disclose the user-wearable device of claim 1, wherein the processing electronics is configured to trigger the source to provide the stimulus to the display to effect a physical and/or a chemical change in the material based on the information obtained by the sensor such that attenuation of intensity of ambient light transmitted through a first portion of the display is greater than attenuation of intensity of ambient light transmitted through a second portion of the display. 
However, Hendrickson discloses a user-wearable device (Fig. 2) configured to provide a stimulus to a display to effect a physical and/or a chemical change in a variable optical material associated with a lens based on information obtained by a sensor such that attenuation of intensity of ambient light transmitted through a first portion of the display is greater than attenuation of intensity of ambient light transmitted through a second portion of the display (Fig. 2, col. 6, lines 32-67, col. 7, lines 1-20, col. 10, lines 55-57, e.g., intensity of ambient light transmitted through electrochromic (EC) element 206 at the upper region of the lens 204 is attenuated more than through the EC element 206 at the lower region of the lens 204 if a bright light is present directly over and to the left of the user of the eyewear 110).  


Regarding claim 23, Machida in view of Hendrickson further discloses the user-wearable device of claims 22, wherein the intensity of ambient light incident on the first portion of the display is greater than intensity of ambient light incident on the second portion of the display (see Fig. 2 and col. 7, lines 1-7 of Hendrickson, e.g., the bright light incident on the upper portion of the lens 204 is greater than the bright light incident on the lower portion of the lens 204).

Regarding claim 24, Machida in view of Hendrickson further discloses the user-wearable device of claim 22, wherein the processing electronics is configured to trigger the source to provide the stimulus to the display to effect a physical and/or a chemical change in the material based on the information obtained by the sensor such that the intensity of ambient light transmitted through the second portion of the display is reduced (see Fig. 2 and col. 7, lines 1-7 of Hendrickson, e.g., the intensity of ambient light transmitted through the lower region of the lens 204 is reduced).

Regarding claim 28, Machida further discloses the user-wearable device of claim 1, wherein the display comprises a first lens corresponding to a first eye of the user and a second 
Machida does not disclose wherein the intensity of ambient light transmitted through a portion of the first lens is reduced by an amount greater than another portion of the first lens. 
However, Hendrickson discloses a user-wearable device (Fig. 2) configured to provide a stimulus to a display to effect a physical and/or a chemical change in a variable optical material associated with a lens based on information obtained by a sensor such that intensity of ambient light transmitted through a first portion of the lens is attenuated more than through a second portion of the lens (Fig. 2, col. 6, lines 32-67, col. 7, lines 1-20, col. 10, lines 55-57, e.g., intensity of ambient light transmitted through electrochromic (EC) element 206 at the upper region of the lens 204 is attenuated more than through the EC element 206 at the lower region of the lens 204 if a bright light is present directly over and to the left of the user of the eyewear 110).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hendrickson in the invention of Machida for 

Regarding claim 29, Machida in view of Hendrickson further discloses the user-wearable device of claim 28, wherein the processing electronics is configured to trigger the source to provide the stimulus to the display to effect a physical and/or a chemical change in the variable optical material associated with the second lens based on the information obtained by the sensor such that intensity of ambient light transmitted through a portion of the second lens is reduced (Hendrickson, Fig. 2, col. 6, lines 32-67, col. 7, lines 1-20, e.g., intensity of ambient light transmitted through electrochromic (EC) element 206 at the upper region of the second lens 204 is reduced). 

Regarding claim 30, Machida further discloses the user-wearable device of claim 1, wherein the display comprises a first lens corresponding to a first eye of the user and a second lens corresponding to a second eye of the user (Fig. 16; e.g., the display comprises a first lens 120 corresponding to the left eye of the user and a second lens 120 corresponding to the right eye of the user) , and wherein the processing electronics is configured to trigger the source to provide 
Machida does not disclose wherein the intensity of ambient light transmitted through the first lens is attenuated more than through the second lens.
However, Hendrickson discloses a user-wearable device (Fig. 2) configured to provide a stimulus to a display to effect a physical and/or a chemical change in a variable optical material associated with a lens based on information obtained by a sensor such that intensity of ambient light transmitted through a first portion of the lens is attenuated more than through a second portion of the lens (Fig. 2, col. 6, lines 32-67, col. 7, lines 1-20, col. 10, lines 55-57, e.g., intensity of ambient light transmitted through electrochromic (EC) element 206 at the upper region of the lens 204 is attenuated more than through the EC element 206 at the lower region of the lens 204 if a bright light is present directly over and to the left of the user of the eyewear 110).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hendrickson in the invention of Machida for providing a plurality of EC regions in each lens and determining a position of a bright light source from a sensor or a scene camera in order to dynamically change the transmissivity of the plurality of EC regions of a display based on the position of the bright light source.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attenuate intensity light transmitted through a first lens more than through a 

Regarding claim 31, Machida further discloses the user-wearable device of claim 30, wherein the processing electronics is configured to trigger the source to provide the stimulus to the display to effect a physical and/or a chemical change in the variable optical material associated with the second lens based on the information obtained by the sensor such that intensity of ambient light transmitted through the second lens is reduced (see [0111], [0243]-[0244], e.g., the light transmittance of the dimmer 700 associated with the second lens is reduced based on the ambient light intensity).  

Regarding claim 35, Machida does not disclose the user-wearable device of claim 1, wherein an object as seen by the wearer's eye through the display appears to be aligned with at least one portion of the display, and wherein the processing electronics is configured to cause the source to provide the stimulus to the at least one portion of the display for which the object appears to be aligned to effect a physical and/or a chemical change in the variable optical material such that at least one of intensity of light from said object, spectral content of said light from said object or direction of said light from said object is changed. 
However, Hendrickson discloses a user-wearable device (Fig. 2) wherein an object as seen by the wearer's eye through a display appears to be aligned with at least one portion of the display (Figs 2 and 5; col. 8, lines 40-67, col. 9, lines 1-15, e.g., the device uses eye camera and scene camera to detect bright spots in the scene that is being looked at by the user and the bright 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hendrickson in the invention of Machida for determining a portion of a display that are aligned with one or more bright areas/spots in an image scene based on information captured by a scene camera and an eye camera in order to attenuate intensity of ambient light through the portion of the display. 

Regarding claim 36, Machida in view of Hendrickson further discloses the user-wearable device of claim 35, wherein the processing electronics is configured to determine the at least one portion of the display for which the object appears to be aligned based on the movement of the user's head as tracked by said sensor (Hendrickson, col. 13, lines 25-26). 

Regarding claim 37, Machida in view of Hendrickson further discloses the user-wearable device of claim 35, wherein the processing electronics is configured to cause the source to provide the stimulus to the at least one portion of the display to effect a physical and/or a chemical change in the variable optical material such that the intensity of ambient light reduced 

	Regarding claim 39, Machida does not disclose the user-wearable device of claim 1, further configured to adjust the location of the at least one portion of the display through which at least one of intensity of ambient light, spectral content of ambient light or direction of ambient light is changed based on feedback from the user. 
	However, Hendrickson discloses a user-wearable device configured to adjust a location of at least one portion of the display through which at least one of intensity of ambient light, spectral content of ambient light or direction of ambient light is changed based on feedback from the user (Fig. 2; col. 9, lines 26-33, e.g., adjusting a location of a portion of a display by adjusting the size and number of opaque EC regions 206).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hendrickson in the invention of Machida for adjusting a location of opaque region by manually adjusting the size and number of opaque EC regions 206 so that size and the number of spots are user adjustable.  

	Regarding claim 40, Machida does not disclose the user-wearable device of claim 1, further configured to adjust the size of the at least one portion of the display through which at least one of intensity of ambient light, spectral content of ambient light or direction of ambient light is changed based on feedback from the user. 


	Regarding claim 41, Machida does not disclose the user-wearable device of claim 1, further configured to adjust the amount by which at least one of intensity of ambient light, spectral content of ambient light or direction of ambient light is changed based on feedback from the user.
	However, Hendrickson discloses a user-wearable device configured to adjust an amount by which at least one of intensity of ambient light, spectral content of ambient light or direction of ambient light is changed based on feedback from the user (Fig. 2; col. 9, lines 26-50, e.g., adjusting an amount of ambient light by manually adjusting a level of opacity of a black spot). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hendrickson in the invention of Machida for adjusting an amount of ambient light by picking a level of opacity of a black spot so that opacity of a black spot is user adjustable.  


However, Hendrickson discloses a method comprising:
obtaining measurement about ambient light condition in an environment using a sensor (Fig. 2; col. 8, lines 40-49, e.g., a processor is configured to process the captured image from the scene camera 212 to identify any bright spot); 
providing a driving voltage to a first portion of a display to effect a physical and/or chemical change in a variable optical material such that intensity of ambient light incident on the first portion is changed by a first amount (Fig. 2; col. 6, lines 32-37, 60-67, and col. 7, lines 1-20, e.g., if a bright light is present directly over and to the left of the user, the processor provides a driving voltage to the EC regions 206 to change their opacity and/or color such that the EC regions 206 at the upper region of the display are completely opaque); and 
providing the driving voltage to a second portion of the display to effect a physical change in the variable optical material such that intensity of ambient light incident on the second portion is changed by a second amount (Fig. 2; col. 6, lines 32-37, 60-67, col. 7, lines 1-20, col. 10, lines 55-57, e.g., if the bright light in the lower region is reduced, the processor provides a providing the driving voltage to the EC regions 206 to change their opacity and/or color such that the EC regions 206 at the lower region of the display have lesser opacity), 
wherein the first amount is different than the second amount (Fig. 2; e.g., the amount of the ambient light transmitted from the upper regions of the EC regions 206 is different from the amount of the ambient light transmitted from the lower regions of the EC regions 206).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hendrickson in the invention of Machida for 

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG ZHOU/Primary Examiner, Art Unit 2623